UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/11 The following N-Q relates only to the Registrant’s series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/Standish Fixed Income Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus/Standish International Fixed Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Fixed Income Fund September 30, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes117.3% Rate (%) Date Amount ($) a Value ($) Aerospace & Defense.1% Meccanica Holdings USA, Gtd. Notes 6.25 7/15/19 295,000 b Agriculture.3% Altria Group, Gtd. Notes 10.20 2/6/39 430,000 Asset-Backed Ctfs./Auto Receivables2.6% Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 280,000 290,802 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. E 6.96 3/8/16 894,110 b 898,939 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 200,000 209,763 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 140,000 147,931 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 465,000 466,189 Ford Credit Floorplan Master Owner Trust, Ser. 2011-1, Cl. A2 0.83 2/15/16 425,000 c 424,340 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 600,000 b 609,582 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 250,826 b 249,635 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 280,000 279,740 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 835,000 b 833,156 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 405,000 405,841 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.08 10/14/14 825,000 b,c 825,309 Asset-Backed Ctfs./Credit Cards.5% Citibank Omni Master Trust, Ser. 2009-A14A, Cl. A14 2.98 8/15/18 1,000,000 b,c Asset-Backed Ctfs./Home Equity Loans.4% Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 122,877 c 116,789 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.55 10/25/35 283,776 c 259,588 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 170,017 c 170,102 Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A2 5.98 6/25/37 181,406 c 181,996 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.66 5/25/35 31,537 c 31,443 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.63 3/25/35 113,794 c 112,925 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.68 7/25/35 8,736 c 8,706 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.28 10/25/36 54,518 c 53,584 Asset-Backed Ctfs./Manufactured Housing.5% Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 1,030,000 c Banks2.3% Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,040,000 1,070,783 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 425,000 473,919 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 1,080,000 1,041,314 Wells Fargo Capital XIII, Gtd. Cap. Secs. 7.70 12/29/49 2,405,000 c 2,417,025 Commercial Mortgage Pass-Through Ctfs.3.9% American Tower Trust, Ser. 2007-1A, Cl. D 5.96 4/15/37 630,000 b 674,598 American Tower Trust, Ser. 2007-1A, Cl. F 6.64 4/15/37 1,280,000 b 1,370,257 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 642,015 c,d 646,038 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 751,730 c 768,237 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.84 3/6/20 2,965,000 b,c,d 2,870,543 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.67 3/6/20 1,120,000 b,c,d 1,084,406 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 5.33 3/6/20 650,000 b,c 640,708 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 137,302 c,d 137,217 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 305,639 305,780 Diversified Financial Services3.7% American Express, Sr. Unscd. Notes 7.25 5/20/14 240,000 272,170 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 610,000 c 614,575 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 998,000 1,209,660 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 460,000 b 533,933 FUEL Trust, Scd. Notes 4.21 10/15/22 660,000 b 658,216 General Electric Capital, Sr. Unscd. Notes 0.88 4/7/14 930,000 c 908,444 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 360,000 e 383,021 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,145,000 b 1,249,566 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 b 405,209 Invesco, Gtd. Notes 5.38 2/27/13 595,000 624,244 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,205,000 1,076,064 Electric Utilities1.1% Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 660,000 e 713,560 National Grid, Sr. Unscd. Notes 6.30 8/1/16 548,000 630,646 Nevada Power, Mortgage Notes 6.50 8/1/18 240,000 289,768 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 565,000 661,739 Environmental Control.3% Waste Management, Sr. Unscd. Notes 7.00 7/15/28 596,000 Food & Beverages.2% Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 325,000 Foreign/Governmental1.1% Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 360,000,000 732,886 Corp Andina De Formento, Sr. Unscd. Notes 3.75 1/15/16 590,000 599,957 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 585,000 657,205 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 360,000 437,527 Materials.8% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 590,000 633,472 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 485,000 b 536,289 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 490,000 b 520,903 Media2.3% Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 575,000 b 679,238 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 80,000 85,686 NBC Universal Media, Sr. Unscd. Notes 5.15 4/30/20 635,000 697,546 News America, Gtd. Notes 6.15 3/1/37 720,000 771,754 News America, Gtd. Notes 6.90 8/15/39 545,000 622,732 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 250,000 b 286,118 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 388,000 396,906 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 459,383 Time Warner Cable, Gtd. Notes 6.75 7/1/18 205,000 238,879 Time Warner, Gtd. Debs. 6.10 7/15/40 220,000 242,514 Time Warner, Gtd. Debs. 6.20 3/15/40 370,000 409,584 Municipal Bonds1.4% California, GO (Build America Bonds) 7.30 10/1/39 610,000 725,973 California, GO (Build America Bonds) 7.55 4/1/39 655,000 803,200 Illinois, GO 4.42 1/1/15 675,000 704,153 New York City, GO (Build America Bonds) 5.99 12/1/36 630,000 759,925 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5.50 5/15/12 235,000 241,543 Xerox, Sr. Unscd. Notes 5.65 5/15/13 335,000 354,673 Oil & Gas1.9% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 985,000 1,106,379 EQT, Sr. Unscd. Notes 8.13 6/1/19 550,000 667,803 Hess, Sr. Unscd. Notes 5.60 2/15/41 310,000 335,683 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 610,000 660,325 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 305,000 311,405 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 260,000 271,700 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 210,000 254,816 Valero Energy, Gtd. Notes 6.13 2/1/20 500,000 555,734 Pipelines1.3% Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 905,000 974,269 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 605,000 677,923 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 550,000 580,882 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 610,000 666,438 Property & Casualty Insurance2.7% American International Group, Sr. Unscd. Notes 3.65 1/15/14 185,000 e 180,474 American International Group, Sr. Unscd. Notes 6.40 12/15/20 675,000 688,871 AON, Sr. Unscd. Notes 3.50 9/30/15 460,000 475,173 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 563,000 591,611 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 789,000 895,536 MetLife, Sr. Unscd. Notes 5.00 6/15/15 235,000 257,666 Principal Financial Group, Gtd. Notes 8.88 5/15/19 575,000 733,302 Willis North America, Gtd. Notes 6.20 3/28/17 810,000 885,542 Willis North America, Gtd. Notes 7.00 9/29/19 910,000 1,054,340 Real Estate2.0% Developers Diversified Realty, Sr. Unscd. Notes 4.75 4/15/18 545,000 497,800 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 55,000 57,208 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 510,000 585,053 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 380,000 390,618 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 196,000 211,042 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 340,000 343,213 Regency Centers, Gtd. Notes 5.25 8/1/15 187,000 200,938 Regency Centers, Gtd. Notes 5.88 6/15/17 330,000 357,315 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 745,000 903,047 WEA Finance, Gtd. Notes 7.13 4/15/18 445,000 b 509,000 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 b 273,467 Residential Mortgage Pass-Through Ctfs..8% Banc of America Mortgage Securities, Ser. 2005-2, Cl. 2A1 5.00 3/25/20 364,308 364,900 Countrywide Alternative Loan Trust, Ser. 2004-16CB, Cl. 2A2 5.00 8/25/19 1,024,305 1,039,689 CS First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 418,576 423,286 Retail1.6% Autozone, Sr. Unscd. Notes 5.75 1/15/15 560,000 616,484 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 1,418,833 b 1,765,669 Home Depot, Sr. Unscd. Notes 5.95 4/1/41 415,000 495,444 Staples, Gtd. Notes 9.75 1/15/14 570,000 661,002 Telecommunications.5% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 565,000 618,474 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 280,000 379,042 U.S. Government Agencies/Mortgage-Backed33.3% Federal Home Loan Mortgage Corp.; 4.00% 10,325,000 f,g 10,808,984 5.00%, 1/1/40 - 9/1/40 1,562,006 f 1,700,158 5.50%, 1/1/34 - 9/1/40 1,185,885 f 1,296,036 7.00%, 11/1/31 117,437 f 135,857 Federal National Mortgage Association: 4.00% 2,710,000 f,g 2,841,266 4.50% 835,000 f,g 886,013 5.00% 10,235,000 f,g 11,009,255 5.50% 23,610,000 f,g 25,609,151 6.00% 7,800,000 f,g 8,556,846 4.50%, 11/1/14 4,539 f 4,702 5.00%, 1/1/19 - 9/1/40 808,375 f 878,540 5.50%, 2/1/33 - 8/1/40 6,421,303 f 7,057,345 6.00%, 1/1/38 908,344 f 1,000,857 7.00%, 11/1/31 - 6/1/32 21,695 f 24,994 7.50%, 2/1/29 - 11/1/29 3,445 f 3,993 Government National Mortgage Association I: 6.00%, 1/15/32 1,432 1,605 6.50%, 7/15/32 2,164 2,503 8.00%, 5/15/26 1,971 2,328 U.S. Government Securities51.4% U.S. Treasury Bonds: 3.88%, 8/15/40 7,425,000 8,822,986 4.63%, 2/15/40 775,000 1,035,715 5.25%, 11/15/28 1,110,000 1,513,069 6.13%, 11/15/27 1,160,000 1,709,006 U.S. Treasury Notes: 1.13%, 1/15/12 9,000,000 d 9,029,178 1.38%, 9/15/12 11,725,000 d 11,858,278 1.75%, 4/15/13 625,000 d 639,329 2.13%, 5/31/15 30,605,000 e 32,300,089 2.38%, 7/31/17 14,855,000 15,869,314 2.63%, 8/15/20 7,710,000 8,258,736 3.63%, 5/15/13 18,940,000 d 19,965,431 Total Bonds and Notes (cost $245,363,510) Principal Short-Term Investments8.1% Amount ($) Value ($) U.S. Treasury Bills; 0.00%, 10/6/11 17,000,000 d 16,999,983 0.05%, 11/17/11 390,000 d 389,995 Total Short-Term Investments (cost $17,389,974) Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,007,736) 4,007,736 h Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $521,730) 521,730 h Total Investments (cost $267,282,950) 127.5% Liabilities, Less Cash and Receivables (27.5%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. CLPChilean Peso b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, these securities were valued at $18,810,008 or 8.7% of net assets. c Variable rate securityinterest rate subject to periodic change. d Held by a broker as collateral for open financial futures positions. e Security, or portion thereof, on loan. At September 30, 2011, the market value of the fund's securities on loan was $32,803,135 and the market value of the collateral held by the fund was $33,703,823, consisting of cash collateral of $521,730 and U.S. Government securities valued at $33,182,093. f The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Purchased on a forward commitment basis. h Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $267,282,950. Net unrealized appreciation on investments was $8,013,520 of which $8,772,764 related to appreciated investment securities and $759,244 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 84.7 Corporate Bonds 21.4 Short-Term/Money Market Investments 10.2 Asset/Mortgage-Backed 8.7 Municipal Bonds 1.4 Foreign/Governmental 1.1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2011 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Chilean Peso, Expiring 10/27/2011 85,000,000 164,203 162,929 (1,274) Sales: Proceeds ($) Chilean Peso, Expiring 10/27/2011 452,000,000 872,587 866,400 6,187 Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN September 30, 2011 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: U.S. Treasury 30-Year Bonds October 2011 @ $141 24,000 a (72,000) Put Options: U.S. Treasury 30-Year Bonds October 2011 @ $128 24,000 a (375) (premiums received $49,927) a Non-income producing security. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 8,652,678 - Commercial Mortgage-Backed - 8,497,784 - Corporate Bonds+ - 46,178,747 - Foreign Government - 2,427,575 - Municipal Bonds - 2,993,251 - Mutual Funds 4,529,466 - - Residential Mortgage-Backed - 1,827,875 - U.S. Government Agencies/Mortgage-Backed - 71,820,433 - U.S. Treasury - 128,391,109 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 6,187 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1,274) - Options Written (72,375) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short- term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund September 30, 2011 (Unaudited) Coupon Maturity Principal Bonds And Notes94.5% Rate (%) Date Amount ($) a Value ($) Australia1.6% Australian Government, Sr. Unscd. Bonds, Ser. 124 AUD 5.75 5/15/21 855,000 926,799 Queensland Treasury, Gov't Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 800,000 799,079 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.08 10/14/14 1,100,000 b,c 1,100,412 Austria1.4% Republic of Austria, Sr. Unscd. Notes EUR 4.00 9/15/16 1,670,000 c Belgium7.3% Belgium Government, Bonds, Ser. 43 EUR 4.25 9/28/14 8,550,000 12,083,643 Belgium Government, Bonds, Ser. 61 EUR 4.25 9/28/21 720,000 1,012,294 Bermuda.2% Weatherford International, Gtd. Notes 6.75 9/15/40 350,000 Brazil.7% Brazilian Government, Notes, Ser. F BRL 10.00 1/1/12 2,200,000 Canada3.2% Canadian Goverment, Gtd. Bonds, Ser. A55 CAD 8.00 6/1/23 400,000 603,619 Canadian Government, Bonds CAD 4.00 6/1/16 2,700,000 2,885,694 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 340,000 553,062 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 800,000 c 765,676 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 600,000 623,109 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 330,000 410,585 Cayman Islands.2% Vale Overseas, Gtd. Notes 4.63 9/15/20 345,000 Chile1.1% Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 944,000,000 France2.0% BNP Paribas Home Loan, Covered Bonds EUR 2.25 10/1/12 800,000 1,072,198 French Government, Bonds EUR 5.00 10/25/16 1,220,000 1,884,800 Pernod-Ricard, Sr. Unscd. Bonds EUR 5.00 3/15/17 200,000 268,316 RCI Banque, Sr. Unscd. Notes 2.26 4/11/14 395,000 b,c 373,956 Germany2.6% Eurohypo, Covered Bonds, Ser. 2212 EUR 4.50 1/21/13 370,000 c 513,048 German Government, Bonds EUR 3.25 7/4/42 1,740,000 2,629,034 Globaldrive, Ser. 2011-AA, Cl. A EUR 2.10 4/20/19 1,025,033 b,c 1,370,834 KFW, Gov't Gtd. Bonds 3.50 3/10/14 125,000 133,598 Italy2.0% Italian Government, Bonds EUR 5.00 9/1/40 1,040,000 1,154,950 Italian Government, Bonds EUR 4.25 3/1/20 2,015,000 2,494,042 Japan11.1% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 27,000,000 342,836 Japanese Government, Sr. Unscd. Bonds, Ser. 310 JPY 1.00 9/20/20 91,700,000 1,201,546 Japanese Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 719,950,000 10,003,198 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 526,250,000 6,731,838 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 130,000,000 d 1,709,703 Luxembourg.6% Enel Finance International, Gtd. Notes 5.70 1/15/13 295,000 c 301,800 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 435,000 c 462,435 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 325,000 326,321 Mexico.2% Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 5,380,000 Netherlands5.4% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 140,000 196,408 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 100,000 142,414 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 150,000 227,487 ING Bank, Covered Notes EUR 3.63 8/31/21 305,000 417,508 Netherlands Government, Bonds EUR 3.25 7/15/15 2,375,000 3,416,133 Netherlands Government, Bonds EUR 3.25 7/15/21 1,675,000 2,432,622 Netherlands Government, Bonds EUR 4.00 7/15/18 1,705,000 2,590,910 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 100,000 162,204 Storm, Ser. 2005, Cl. A EUR 1.69 5/26/47 122,143 b 162,729 Norway1.0% DNB NOR Boligkreditt, Covered Bonds 2.10 10/14/16 795,000 c 805,527 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 4,300,000 818,286 Yara International, Sr. Unscd. Notes 7.88 6/11/19 150,000 c 186,392 Philippines.1% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 8,000,000 Poland.4% Polish Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 2,205,000 Russia.5% Russian Government, Sr. Unscd. Bonds RUB 7.85 3/10/18 30,000,000 c South Africa.2% South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 4,890,000 South Korea.1% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 110,000 Spain1.4% Spanish Government, Bonds EUR 5.50 4/30/21 1,500,000 2,068,903 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 410,000 390,027 Supranational.4% Corp Andina De Formento, Sr. Unscd. Notes 3.75 1/15/16 660,000 Sweden4.5% Nordea Bank, Sr. Unscd. Notes 2.13 1/14/14 795,000 c 789,425 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 4,270,000 733,266 Swedish Government, Bonds, Ser. 1041 SEK 6.75 5/5/14 39,000,000 6,485,674 United Kingdom12.0% Arran Residential Mortgages Funding, Ser. 2011-1A, Cl. A1B EUR 2.74 11/19/47 791,658 b,c 1,059,609 Barclays Bank, Covered Notes EUR 2.13 9/8/15 440,000 587,396 Barclays Bank, Covered Notes EUR 4.00 10/7/19 800,000 1,121,743 Fosse Master Issuer, Ser. 2011-1A, Cl. A4 EUR 2.91 10/18/54 1,980,000 b,c 2,646,005 Holmes Master Issuer, Ser. 2011-3A, Cl. A3 EUR 2.98 10/15/54 570,000 b,c 763,655 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.33 7/15/21 181,667 b 181,590 Lloyds TSB Bank, Covered Notes EUR 3.38 3/17/15 600,000 818,688 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 200,000 269,049 Lloyds TSB Bank, Sr. Unscd. Notes EUR 5.38 9/3/19 450,000 585,010 National Grid, Sr. Unscd. Notes 6.30 8/1/16 75,000 86,311 Paragon Mortgages, Ser. 14A, Cl. A2C 0.45 9/15/39 2,065,996 b,c 1,537,872 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 100,000 183,949 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 405,000 391,842 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 280,000 375,519 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/20 600,000 799,874 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 205,000 277,484 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 2,055,000 3,621,369 United Kingdom Gilt, Bonds GBP 8.00 6/7/21 610,000 1,427,584 United Kingdom Gilt, Bonds GBP 8.75 8/25/17 1,415,000 3,095,222 United States34.3% Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 219,299 220,524 Ally Financial, Gtd. Notes 4.50 2/11/14 170,000 155,975 Altria Group, Gtd. Notes 4.75 5/5/21 575,000 595,906 American International Group, Sr. Unscd. Notes EUR 5.00 6/26/17 300,000 366,256 Anadarko Petroleum, Sr. Unscd. Notes 6.20 3/15/40 190,000 198,478 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 235,000 263,958 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 215,000 325,728 Arkle Master Issuer, Ser. 2010-2A, Cl. 1A1 1.69 5/17/60 1,315,000 b,c 1,314,669 Autozone, Sr. Unscd. Notes 4.00 11/15/20 425,000 426,501 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 200,000 291,087 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 450,000 456,779 Citibank Omni Master Trust, Ser. 2009-A8, Cl. A8 2.33 5/16/16 650,000 b,c 655,635 Citigroup, Sr. Unscd. Notes EUR 7.38 6/16/14 250,000 354,711 CNA Financial, Sr. Unscd. Notes 5.75 8/15/21 325,000 328,556 CVS Pass-Through Trust, Pass Thru Certificates 6.04 12/10/28 351,732 371,187 CVS Pass-Through Trust, Pass Thru Certificates 5.77 1/10/33 418,477 c 436,377 Enterprise Products Operating, Gtd. Notes 6.13 10/15/39 325,000 355,087 EQT, Sr. Unscd. Notes 8.13 6/1/19 135,000 163,915 Federal Home Loan Mortgage Corp. 5.50 5/1/41 696,843 e 758,078 Federal National Mortgage Association 4.00 12/1/40 - 8/1/41 8,338,893 e 8,763,411 Federal National Mortgage Association 5.50 2/1/40 - 7/1/41 7,333,621 e 8,009,015 Federal National Mortgage Association 4.00 2,000,000 e,f 2,096,875 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 240,000 250,216 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 279,000 299,557 General Electric Capital, Sr. Unscd. Notes 4.63 1/7/21 205,000 213,160 Georgia-Pacific, Gtd. Notes 7.13 1/15/17 206,000 c 216,108 Goldman Sachs Group, Sr. Unscd. Notes 6.00 6/15/20 380,000 391,552 Goodyear Tire & Rubber, Gtd. Notes 10.50 5/15/16 155,000 168,562 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.38 11/20/56 494,371 b,c 491,265 Hartford Financial Services Group, Sr. Unscd. Notes 5.50 3/30/20 400,000 g 390,657 Holmes Master Issuer, Ser. 2010-1A, Cl. A2 1.65 10/15/54 1,190,000 b,c 1,189,700 JPMorgan Chase Bank NA, Sub. Notes EUR 4.38 11/30/21 450,000 b 531,301 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 165,000 195,129 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 130,000 150,219 Macy's Retail Holdings, Gtd. Notes 6.38 3/15/37 360,000 396,283 Marathon Petroleum, Sr. Unscd. Notes 5.13 3/1/21 380,000 c 396,463 MetLife Institutional Funding II, Scd. Notes 1.27 4/4/14 1,075,000 b,c 1,074,472 Morgan Stanley, Sr. Unscd. Notes 5.50 7/24/20 425,000 385,581 NBC Universal Media, Sr. Unscd. Notes 5.15 4/30/20 385,000 422,922 NBC Universal Media, Sr. Unscd. Notes 6.40 4/30/40 245,000 286,648 News America, Gtd. Notes 6.90 3/1/19 355,000 415,371 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 125,000 147,917 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 153,290 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 300,000 308,469 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 135,000 142,580 Plains All American Pipeline, Gtd. Notes 8.75 5/1/19 65,000 83,072 Prudential Financial, Sr. Unscd Notes 4.50 11/15/20 650,000 g 646,946 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 170,000 168,926 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 110,000 140,613 Sempra Energy, Sr. Unscd. Notes 1.11 3/15/14 770,000 b 771,938 SLM Student Loan Trust, Ser. 2011-B, Cl. A1 1.08 12/16/24 971,974 b,c 971,479 U.S. Treasury Bonds 3.75 8/15/41 1,890,000 g 2,200,671 U.S. Treasury Bonds 3.88 8/15/40 1,810,000 2,150,789 U.S. Treasury Notes 2.63 4/30/16 18,795,000 20,292,736 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 380,000 c 393,068 Xerox, Sr. Unscd. Notes 1.11 5/16/14 190,000 b 188,419 Total Bonds And Notes (cost $166,640,798) Principal Short-Term Investments1.8% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 10/13/11 2,250,000 h 2,249,993 0.08%, 11/17/11 1,042,000 h 1,041,987 Total Short-Term Investments (cost $3,291,888) Other Investment3.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,322,391) 6,322,391 i Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $973,950) 973,950 i Total Investments (cost $177,229,027) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone PHPPhilippine Peso PLNPolish Zloty RUBRussian Ruble SEKSwedish Krona ZARSouth African Rand b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, these securities were valued at $23,190,332 or 12.9% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $3,135,727 and the value of the collateral held by the fund was $3,199,090, consisting of cash collateral of $973,950 and U.S. Goverment securities valued at $2,225,140. h Held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $177,229,027. Net unrealized appreciation on investments was $3,230,261 of which $6,498,514 related to appreciated investment securities and $3,268,253 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 46.0 U.S. Government/Agencies 24.6 Corporate Bonds 15.5 Asset/Residential Mortgage-Backed 8.3 Short-Term/Money Market Investments 5.9 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2011 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2011 ($) Financial Futures Short Euro-Bund 20 (3,657,239) December 2011 3,240 U.S. Treasury 2 Year Notes 69 (15,194,015) December 2011 22,599 U.S. Treasury 10 Year Notes 45 (5,854,219) December 2011 (35,566) Financial Futures Long Euro-Schatz 6 881,218 December 2011 (2,426) U.S. Treasury 5 Year Notes 63 7,716,516 December 2011 (11,761) Japanese 10 Year Bonds 4 7,376,118 December 2011 (24,426) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2011 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 10/27/2011 3,980,000 5,483,565 5,331,088 (152,477) Sales: Proceeds ($) Australian Dollar, Expiring 10/27/2011 1,850,000 1,884,207 1,783,611 100,596 Brazilian Real, Expiring 10/27/2011 2,240,000 1,184,433 1,183,043 1,390 British Pound, Expiring 10/27/2011 120,000 187,961 187,076 885 British Pound, Expiring 10/27/2011 1,880,000 2,945,904 2,930,858 15,046 British Pound, Expiring 10/27/2011 3,200,000 5,014,496 4,988,694 25,802 British Pound, Expiring 10/27/2011 75,000 117,526 116,923 603 Canadian Dollar, Expiring 10/27/2011 5,670,000 5,674,483 5,407,084 267,399 Chilean Peso, Expiring 10/27/2011 1,033,830,000 1,995,811 1,981,660 14,151 Euro, Expiring 10/27/2011 11,510,000 15,855,140 15,417,291 437,849 Euro, Expiring 10/27/2011 1,623,000 2,234,124 2,173,959 60,165 Euro, Expiring 10/27/2011 1,290,000 1,750,672 1,727,915 22,757 Euro, Expiring 10/27/2011 1,110,000 1,527,993 1,486,811 41,182 Euro, Expiring 10/27/2011 7,410,000 10,209,720 9,925,467 284,253 Euro, Expiring 10/27/2011 11,230,000 15,472,469 15,042,240 430,229 Euro, Expiring 10/27/2011 2,530,000 3,455,573 3,388,858 66,715 Euro, Expiring 10/27/2011 2,630,000 3,524,868 3,522,804 2,064 Euro, Expiring 10/27/2011 7,270,000 9,898,439 9,737,942 160,497 Japanese Yen, Expiring 10/27/2011 542,475,000 7,107,063 7,035,898 71,165 Japanese Yen, Expiring 10/27/2011 401,800,000 5,265,365 5,211,344 54,021 Japanese Yen, Expiring 10/27/2011 362,180,000 4,745,875 4,697,472 48,403 Japanese Yen, Expiring 10/27/2011 219,418,000 2,875,991 2,845,850 30,141 Mexican New Peso, Expiring 10/27/2011 7,420,000 542,914 533,557 9,357 Norwegian Krone Expiring 10/27/2011 4,430,000 770,551 753,644 16,907 Polish Zloty, Expiring 10/27/2011 2,270,000 703,658 683,337 20,321 Russian Ruble, Expiring 10/27/2011 34,380,000 1,059,901 1,062,793 (2,892) South African Rand, Expiring 10/27/2011 3,820,000 483,961 471,159 12,802 Swedish Krona, Expiring 10/27/2011 45,480,000 6,822,989 6,618,826 204,163 Swedish Krona, Expiring 10/27/2011 5,070,000 747,475 737,851 9,624 Gross Unrealized Appreciation Gross Unrealized Depreciation Unrealized Notional Reference (Pay) /Receive Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration Value (Depreciation) ($) 1,570,000 USD - 3 Month Libor JP Morgan 3.29 11/24/2018 184,607.65 The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 4,170,505 - Commercial Mortgage-Backed - 4,715,096 - Corporate Bonds+ - 27,993,676 - Foreign Government - 82,717,283 - Mutual Funds 7,296,341 - - Residential Mortgage-Backed - 6,002,832 - U.S. Government Agencies/Mortgage-Backed - 19,627,379 - U.S. Treasury - 27,936,176 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 2,408,487 - Futures++ 25,839 - - Swaps++ - 184,608 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (155,369) - Futures++ (74,179) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short- term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish International Fixed Income Fund September 30, 2011 (Unaudited) Coupon Maturity Principal Bonds And Notes94.3% Rate (%) Date Amount ($) a Value ($) Australia2.5% Australian Government, Sr. Unscd. Bonds, Ser. 124 AUD 5.75 5/15/21 525,000 569,087 Queensland Treasury, Gov't Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 1,865,000 1,862,852 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.08 10/14/14 750,000 b,c 750,281 Austria.7% Republic of Austria, Sr. Unscd. Bonds EUR 4.15 3/15/37 470,000 b Belgium8.6% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 306,645 Belgium Government, Bonds, Ser. 43 EUR 4.25 9/28/14 5,265,000 7,440,980 Belgium Government, Bonds, Ser. 60 EUR 4.25 3/28/41 415,000 558,203 Bermuda.1% Weatherford International, Gtd. Notes 6.75 9/15/40 100,000 Brazil1.3% Brazilian Government, Notes, Ser. F BRL 10.00 1/1/12 1,900,000 1,031,875 Vale Overseas, Gtd. Notes 4.63 9/15/20 260,000 254,800 Canada4.7% Canadian Government, Bonds CAD 4.00 6/1/16 1,560,000 1,667,290 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 965,000 1,569,720 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 440,000 b 421,122 Ford Auto Securitization Trust, Ser. 2011-R1A, Cl. A2 CAD 2.43 11/15/14 300,000 b 288,291 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 340,000 353,095 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 185,000 230,177 Chile1.1% Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 541,000,000 Finland.7% Aktia Real Estate Mortgage Bank, Covered Bonds EUR 4.13 6/11/14 450,000 France4.2% BNP Paribas Home Loan, Covered Bonds EUR 2.25 10/1/12 350,000 469,087 French Government, Bonds EUR 3.75 4/25/21 1,275,000 1,882,730 French Government, Bonds EUR 5.00 10/25/16 855,000 1,320,905 Pernod-Ricard, Sr. Unscd. Bonds EUR 5.00 3/15/17 100,000 134,158 RCI Banque, Sr. Unscd. Notes 2.26 4/11/14 260,000 b,c 246,148 Germany5.1% Daimler, Sr. Unscd. Notes EUR 4.63 9/2/14 150,000 213,567 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 430,000 b 596,245 German Government, Bonds EUR 3.25 7/4/42 915,000 1,382,509 German Government, Bonds, Ser. 06 EUR 4.00 7/4/16 635,000 964,473 German Government, Bonds, Ser. 08 EUR 4.25 7/4/18 1,115,000 1,764,089 Italy5.7% Italian Government, Bonds EUR 3.75 8/1/15 2,855,000 3,725,006 Italian Government, Bonds EUR 5.00 9/1/40 665,000 738,502 Italian Government, Bonds EUR 4.25 3/1/20 850,000 1,052,077 Japan18.0% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 11,000,000 139,674 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.70 9/20/22 263,000,000 3,597,747 Japanese Government, Sr. Unscd. Bonds, Ser. 310 JPY 1.00 9/20/20 417,500,000 5,470,506 Japanese Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 212,450,000 2,951,843 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 313,200,000 4,006,483 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 93,000,000 d 1,223,095 Luxembourg.6% Enel Finance International, Gtd. Notes 5.13 10/7/19 155,000 b 145,511 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 220,000 b 233,875 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 190,000 190,772 Mexico.5% Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 5,890,000 Netherlands5.5% E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 175,000 265,402 Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 150,000 213,099 ING Bank NV, Covered Notes EUR 3.63 8/31/21 170,000 232,709 Netherlands Government, Bonds EUR 3.25 7/15/21 1,790,000 2,599,638 Netherlands Government, Bonds EUR 4.00 7/15/18 1,030,000 1,565,183 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 150,000 243,306 Storm, Ser. 2005, Cl. A EUR 1.69 5/26/47 122,143 c 162,729 Norway1.0% DnB NOR Boligkreditt, Covered Bonds EUR 3.38 1/20/17 590,000 821,892 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 900,000 171,269 Philippines.2% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 7,000,000 Poland.9% Polish Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 2,695,000 Russia.8% Russian Government, Sr. Unscd. Bonds RUB 7.85 3/10/18 25,000,000 b South Africa.5% South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 5,145,000 South Korea.2% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 155,000 Spain2.1% Spanish Government, Bonds EUR 4.20 1/31/37 390,000 406,558 Spanish Government, Bonds EUR 5.50 4/30/21 335,000 462,055 Spanish Government, Bonds EUR 3.15 1/31/16 880,000 1,143,843 Supranational1.3% Corp. Andina De Formento, Sr. Unscd. Notes 3.75 1/15/16 430,000 437,257 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 790,478 Sweden5.3% Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 3,295,000 565,834 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 6,475,000 1,011,428 Swedish Government, Bonds, Ser. 1041 SEK 6.75 5/5/14 21,400,000 3,558,806 United Kingdom13.3% Arkle Master Issuer, Ser. 2010-2A, Cl. 2A EUR 3.04 5/17/60 400,000 b,c 535,999 Arran Residential Mortgages Funding, Ser. 2011-1A, Cl. A1B EUR 2.74 11/19/47 512,249 b,c 685,629 Barclays Bank, Covered Notes EUR 2.13 9/8/15 250,000 333,748 Barclays Bank, Covered Notes EUR 4.00 10/7/19 400,000 560,871 Fosse Master Issuer, Ser. 2011-1A, Cl. A4 EUR 2.91 10/18/54 900,000 b,c 1,202,730 Holmes Master Issuer, Ser. 2007-3A, Cl. A3 EUR 2.98 10/15/54 315,000 b,c 422,020 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.33 7/15/21 193,333 c 193,251 Lloyds TSB Bank, Covered Notes EUR 3.38 3/17/15 550,000 750,464 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 200,000 269,050 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 175,000 259,415 Paragon Mortgages, Ser. 14A, Cl. A2C 0.45 9/15/39 1,402,438 b,c 1,043,937 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 265,000 355,402 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/20 400,000 533,249 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 1,730,000 3,048,647 United Kingdom Gilt, Bonds GBP 8.00 6/7/21 645,000 1,509,494 United Kingdom Gilt, Bonds GBP 8.75 8/25/17 1,025,000 2,242,122 United States9.4% Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 269,907 271,415 Ally Financial, Gtd. Notes 4.50 2/11/14 100,000 91,750 American International Group, Sr. Unscd. Notes EUR 5.00 6/26/17 100,000 122,086 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 180,000 202,181 Arkle Master Issuer, Ser. 2010-2A, Cl. 1A1 1.69 5/17/60 295,000 b,c 294,926 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 245,000 356,582 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 425,000 431,402 Citibank Omni Master Trust, Ser. 2009-A8, Cl. A8 2.33 5/16/16 350,000 b,c 353,034 CNA Financial, Sr. Unscd. Notes 5.75 8/15/21 260,000 262,845 CVS Pass-Through Trust, Gtd. Notes 5.77 1/10/33 295,396 b 308,031 Enterprise Products Operating, Gtd. Notes 6.13 10/15/39 190,000 207,589 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 145,000 151,172 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 250,000 268,420 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 91,000 98,963 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.38 11/20/56 530,991 b,c 527,655 Hartford Financial Services Group, Sr. Unscd. Notes 5.50 3/30/20 260,000 253,927 Holmes Master Issuer, Ser. 2010-1A, Cl. A2 1.65 10/15/54 620,000 b,c 619,844 JPMorgan Chase Bank NA, Sub. Notes EUR 4.38 11/30/21 350,000 c 413,234 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 75,000 86,665 Macy's Retail Holdings, Gtd. Notes 6.38 3/15/37 145,000 159,614 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 275,000 290,441 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 100,000 99,368 U.S. Treasury Notes 2.63 4/30/16 555,000 599,227 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 285,000 400,165 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 330,000 b 341,348 Xerox, Sr. Unscd. Notes 1.11 5/16/14 125,000 c 123,960 Total Bonds And Notes (cost $87,878,594) Principal Short-Term Investments2.1% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 11/17/11 (cost $2,035,777) 2,036,000 e Other Investment2.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,194,627) 2,194,627 f Total Investments (cost $92,108,998) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone PHPPhilippine Peso PLNPolish Zloty RUBRussian Ruble SEKSwedish Krona ZARSouth African Rand b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, these securities were valued at $10,501,875 or 10.9% of net assets. c Variable rate securityinterest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. e Held by a broker as collateral for open financial futures positions. f Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $92,108,998. Net unrealized appreciation on investments was $3,256,641 of which $5,151,251 related to appreciated investment securities and $1,894,610 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 71.3 Corporate Bonds 13.9 Asset/Residential Mortgage-Backed 8.5 Short-Term/Money Market Investments 4.4 U.S. Treasury .6 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2011 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2011 ($) Financial Futures Long Japanese 10 Year Bonds 3 5,532,089 December 2011 (18,329) U.S. Treasury 5 Year Notes 23 2,817,141 December 2011 916 Financial Futures Short U.S. Treasury 2 Year Notes 47 (10,349,547) December 2011 15,393 U.S. Treasury 30 Year Bond 2 (285,250) December 2011 (4,940) Euro-Bund 4 (731,448) December 2011 7,930 Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2011 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 10/27/2011 2,555,000 2,603,034 2,463,311 139,723 Brazilian Real, Expiring 10/27/2011 1,935,000 1,023,160 1,021,959 1,201 British Pound, Expiring 10/27/2011 2,930,000 4,591,339 4,567,773 23,566 British Pound, Expiring 10/27/2011 790,000 1,237,906 1,231,584 6,322 British Pound, Expiring 10/27/2011 730,000 1,143,932 1,138,046 5,886 British Pound, Expiring 10/27/2011 50,000 78,317 77,948 369 Canadian Dollar, Expiring 10/27/2011 4,460,000 4,463,526 4,253,191 210,335 Chilean Peso, Expiring 10/27/2011 595,890,000 1,150,367 1,142,210 8,157 Euro, Expiring 10/27/2011 6,305,000 8,686,903 8,445,354 241,549 Euro, Expiring 10/27/2011 2,415,000 3,327,339 3,234,819 92,520 Euro, Expiring 10/27/2011 6,740,000 9,286,574 9,028,023 258,551 Euro, Expiring 10/27/2011 1,400,000 1,912,175 1,875,257 36,918 Euro, Expiring 10/27/2011 870,000 1,197,589 1,165,338 32,251 Euro, Expiring 10/27/2011 8,940,000 12,314,939 11,974,855 340,084 Euro, Expiring 10/27/2011 1,710,000 2,320,658 2,290,492 30,166 Euro, Expiring 10/27/2011 1,450,000 1,943,368 1,942,230 1,138 Euro, Expiring 10/27/2011 1,250,000 1,701,933 1,674,337 27,596 Euro, Expiring 10/27/2011 1,370,000 1,867,014 1,835,073 31,941 Japanese Yen, Expiring 10/27/2011 385,680,000 5,055,247 5,002,267 52,980 Japanese Yen, Expiring 10/27/2011 290,315,000 3,805,913 3,765,384 40,529 Japanese Yen, Expiring 10/27/2011 43,115,000 564,963 559,201 5,762 Japanese Yen, Expiring 10/27/2011 568,115,000 7,442,977 7,368,448 74,529 Japanese Yen, Expiring 10/27/2011 116,830,000 1,519,246 1,515,285 3,961 Mexican New Peso, Expiring 10/27/2011 7,170,000 524,621 515,580 9,041 Norwegian Krona, Expiring 10/27/2011 840,000 146,109 142,903 3,206 Polish Zloty, Expiring 10/27/2011 2,760,000 855,549 830,841 24,708 Russian Ruble, Expiring 10/27/2011 28,060,000 865,061 867,422 (2,361) South African Rand, Expiring 10/27/2011 4,070,000 515,634 501,994 13,640 Swedish Krona, Expiring 10/27/2011 24,960,000 3,744,543 3,632,496 112,047 Swedish Krona, Expiring 10/27/2011 10,580,000 1,559,819 1,539,736 20,083 Gross Unrealized Appreciation Gross Unrealized Depreciation Unrealized Notional Reference (Pay) /Receive Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration Value (Depreciation) ($) 2,410,000 USD - 6 Month Libor Citibank (3.68) 5/5/2020 (372,770) The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 2,515,545 - Commercial Mortgage-Backed - 2,679,613 - Corporate Bonds+ - 13,406,351 - Foreign Government - 68,925,392 - Mutual Funds 2,194,627 - - Residential Mortgage-Backed - 3,009,107 - U.S. Government Agencies/Mortgage-Backed - U.S. Treasury - 2,635,004 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,848,759 - Futures++ 24,239 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (2,361) - Futures++ (23,269) - - Swaps++ - (372,770) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 By: /s/ James Windels James Windels Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
